Citation Nr: 0026967	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including as secondary to service-connected nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1947 to 
April 1968.

This appeal arises from February 1997 and November 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center  in Sioux Falls, South 
Dakota, (M&ROC).


FINDINGS OF FACT

1.  Service connection for nicotine dependence was granted by 
rating decision in November 1998 based on a finding that the 
veteran became nicotine dependent during his military 
service. 

2.  Cardiovascular disease, including hypertension, was not 
manifested during the veteran's active military service or 
within one year of his discharge from such service.

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether tobacco use 
during the veteran's service contributed to the development 
of his cardiovascular disease.


CONCLUSION OF LAW

Cardiovascular disease was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a).  Certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran has claimed entitlement to service connection for 
residuals of a myocardial infarction and coronary artery 
disease, including as secondary to service-connected nicotine 
dependence.  As a preliminary matter, the Board finds that 
the veteran's claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board first notes that the "Internal Revenue Service 
Restructuring and Reform Act of 1998," became Public Law No. 
105-206 on July 22, 1998, and prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  112 Stat. 685, 
865-66 (1998) (codified at 38 U.S.C.A. § 1103).  However, 
this new section applies only to claims filed after June 9, 
1998. As the veteran filed his claim for service connection 
based on tobacco use in April 1998 the statutory change 
cannot affect the disposition of his appeal.

The Board also notes that the RO has already granted service 
connection for nicotine dependence.  However, the question on 
appeal is whether the veteran's cardiovascular disease is the 
result of tobacco use during service, or whether it is 
secondary to the service-connected nicotine dependence.  In 
this regard, the Board has considered VAOPGCPREC 19-97 
(O.G.C. Prec. 19-97), 62 Fed. Reg. 37952, 37954-55 (1997), 
which addresses the circumstances under which service 
connection may be established for tobacco-related disability.  
The opinion notes that 38 C.F.R. § 3.310 expressly provides 
for "secondary service connection."  However, it observes 
that if a claimant can establish that a disease or injury 
resulting in disability or death was a direct result of 
tobacco use during service, e.g., that damage done to a 
veteran's heart by in-service smoking gave rise to 
cardiovascular disease, service connection may be established 
on a direct basis without reference to section 3.310(a).  
Only where the evidence indicates a likelihood that a 
veteran's disability had its origin in tobacco use subsequent 
to service (which must be related to nicotine dependence 
during service) does the issue of service connection 
secondary to the service-incurred nicotine dependence arise.  
See VAOPGCPREC 19-97 at 4-5.  The opinion further cautions 
that even if a veteran continues to use tobacco products 
following service due to the nicotine dependence he acquired 
in service, a decision must be made as to whether the post-
service tobacco use was a proximate cause of the claimed 
disability.  Id.

Turning to the evidence, the veteran's service medical 
records contain no indication that a heart condition was ever 
diagnosed or treated in service.  A "[f]aint, blowing aortic 
systolic murmur" was noted in a February 1954 physical 
examination, but was not associated with any disability, and 
the heart itself was characterized as "otherwise normal."  
There is no indication that this murmur recurred.  The 
veteran complained of chest pain in late 1966, but following 
X-ray interpretation, this was assessed as related to pleural 
thickening in the middle lobe of the right lung.  All the 
veteran's periodic and pre-separation physical examinations 
(including his pre-retirement examination in November 1967) 
characterize his heart as normal.

Beginning in February 1988, the veteran was followed at a VA 
Medical Center (VAMC) for symptoms including chest pain.  
Initially, these were assessed as due to three possible 
causes, including anginal pain, gastro-intestinal reflux 
disease (GERD) and mechanical musculo-skeletal chest pain.  
In June 1996, the veteran suffered an acute myocardial 
inferior wall infarction, and was hospitalized in a private 
facility.  The post-operative diagnoses included acute 
myocardial infarction and atherosclerotic cardiovascular 
disease with severe multi-vessel coronary artery disease.

The record contains two opinions regarding the etiology of 
the veteran's myocardial infarction and atherosclerotic 
cardiovascular disease.  The first of these is by a private 
physician who saw the veteran at the time of his myocardial 
infarction in June 1996 and has followed him since that time.  
In September 1998 statement, the private physician reported 
his opinion that it was at least as likely as not that the 
veteran's use of tobacco products resulted in his severe 
atherosclerotic cardiovascular disease and the myocardial 
infarction.  His rationale was that cigarette smoking is a 
"potent" risk factor for atherosclerotic cardiovascular 
disease and that the veteran's 27 year history of smoking 
made it a contributing factor for the development of that 
condition.

The second opinion in the file is from a VA physician who 
examined the veteran in October 1998.  The report does not 
indicate the physician's specialty, if any.  The examiner 
reviewed the veteran's claims file and medical records, 
including his service medical records.  Additionally, he 
reviewed his social and family history, noting a 45-pack-year 
history of smoking, before the veteran stopped smoking in 


1974.  The examiner commented that:

Due to veteran's age, male sex, clinical history 
of essential hypertension and 
hypercholesterolemia, this examiner is unable to 
state that his CAD is as likely as not due to 
nicotine dependence and tobacco abuse.  It is more 
likely than not that these other underlying risk 
factors played a major cause in his developing not 
only [peripheral vascular disease] but 
atherosclerotic coronary vascular disease, 
especially since he [discontinued] tobacco 
consumption completely in 1974.

The veteran contends that his myocardial infarction and 
coronary artery disease (which the Board interprets as 
including the diagnosis of atherosclerotic cardiovascular 
disease) were caused by his addiction to nicotine and 
cigarette smoking, which began during his active service and 
continued until 1974.  

As noted above, the medical evidence of record includes two 
opinions:  one by the veteran's private physician that the 
conditions for which the veteran is claiming service 
connection are "at least as likely as not" related to his 
tobacco use, and one by a VA examiner that states such a link 
cannot be made, but avers that other, non-service connected 
factors were "more likely than not" a major cause of his 
cardiovascular disease and myocardial infarction.

In determining which of the two medical opinions may be 
entitled to more weight, the Board notes that both are based 
on the veteran's reported history of many years of tobacco 
use which began during service.  Further, both opinions 
recognize that the veteran discontinued the use of tobacco in 
about 1974 and never resumed.  Further, both acknowledge that 
cardiovascular problems were manifested a number of years 
thereafter.  It therefore appears that both medical opinions 
are predicated on the same underlying history.  

However, while the private examiner indicated that he felt 
that the years of smoking contributed to the development of 
cardiovascular disease because tobacco was a potent risk 
factor.  In view of the private physician's recognition that 
the veteran stopped smoking in 1974, it must be assumed that 
he believes that such fact does not in itself mean that the 
later manifestations of cardiovascular disease are unrelated.  
The private physician still believed that the use of tobacco 
(although discontinued in 1974) "would be a contributing 
factor for developing atherosclerotic cardiovascular 
disease."

On the other hand, the VA examiner reached the opposite 
conclusion although the multi-year history of smoking with 
discontinuance in 1974 was also acknowledged.  In reading the 
VA examiner's opinion, it appears that the presence of other 
risk factors together with the fact that tobacco use was 
discontinued in 1974 led the VA examiner to feel that there 
was not a contributory relationship between the veteran's 
smoking and the subsequent development of cardiovascular 
disease.  

In further comparing the two opinions, the Board observes 
that the VA examiner reviewed the claims file in connection 
with the examination, whereas it does not appear that the 
private examiner had assess to the claims file.  However, the 
Board notes that private physician appears to be a 
cardiologist associated with same physician's group which has 
treated the veteran for his cardiovascular problems since at 
least the 1990's.  It would therefore appear that both 
physicians have had the benefit of considering the possible 
relationship between smoking and the veteran's development of 
cardiovascular disease in light of the veteran's medical 
history.  

After a comparison of the two opinions, the Board is 
compelled to conclude that they place the positive evidence 
in a state of equipoise with the negative evidence.  Both 
physicians recognize years of smoking with cessation in about 
1974.  Given the fact that the private physician appears to 
be associated with physicians who have treated the veteran 
for several years, the Board assumes that the private 
examiner is award of the same non-tobacco related risk 
factors which were cited by the VA examiner.  What the Board 
is presented with, therefore, are two contrary medical 
opinions based on what appears to be the same set of facts 
and assumptions.  It appears that there is a legitimate 
difference of medical opinion in this case as to the 
contributory relationship between the veteran's smoking and 
the subsequent development of cardiovascular disease.  Under 
such circumstances, the Board finds that the reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 are 
applicable.  Service connection for cardiovascular disease is 
therefore warranted.   

In closing, the Board recognizes that there is no clear 
medical evidence as to whether it was the smoking during 
service which led to the development of cardiovascular 
disease, the post-service smoking (due to the service-
connected nicotine dependence) which led to the development 
of cardiovascular disease, or a combination of inservice and 
post-service tobacco use.  At any rate, for the purpose of 
making any necessary finding regarding whether the grant of 
service connection in this case is being made on a direct 
basis as opposed to secondary to nicotine dependence, after 
noting that approximately 2/3 of the veteran's years of 
smoking were during his military service, the Board finds 
that the veteran's cardiovascular disease should be 
considered directly due to his smoking during service.   


ORDER

Entitlement to service connection for cardiovascular disease 
is warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

